DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
This Office action is responsive to an amendment filed October 20, 2021. Claims 1, 3, 9-10 & 12-20 are pending. Claims 2, 4-8 & 11 have been canceled. Claims 1, 3, 9-10, 14 & 16 have been amended. New claim 20 has been added.
Claim Objections
Claims 1, 3, 9-10 & 12-20 are objected to because of the following informalities:  
In regards to claim 1, 
at line 11, the limitations “a first zone includes a first spiral cut pattern” should apparently read -- a first zone including a first spiral cut pattern--; 
at line 12, the limitations “the second zone includes a plurality of” should apparently read --the second zone including a plurality of--; 
at line 13, the limitations “the second zone has” should apparently read --the second zone [[has]] having--; 
including a second spiral cut--; and, 
at lines 22-23, the limitations “wherein the plurality of dog-bone cut patterns are configured to permit flexibility in a first plane” should be removed as they are redundant.
In regards to claim 16, the limitations “further comprising a distal wherein the tapered tip includes an opening” should apparently read --distal tip includes an opening--. 
In regards to claim 20, at line 1, the limitations “the grooves of the location pattern of extend” should apparently read --the grooves of the location pattern of the tapered distal tip extend--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 9-10, 12-15 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (US 2015/0342580) in view of Hoffman (US 2014/0276051) further in view of Chin et al. (US 2009/0062871) (“Chin” hereinafter).
In regards to claim 1, Clancy discloses a needle 700 comprising: 
a. a walled lumen having:
i.    a proximal end:
ii.    a distal end having:
      a tapered tip having a sharpened edge;

1.    a first zone 775 includes a first spiral cut pattern with a first stiffness value;

    PNG
    media_image1.png
    802
    472
    media_image1.png
    Greyscale

2.    a second zone 785 connected to the first zone 775, the second zone 785 having a second stiffness value;
3.    a third zone 795 connected to the second zone 785, the third zone 795 includes a second spiral cut pattern having a third stiffness value; and
4.    a fourth zone 798 connected to the third zone 795, the fourth zone 798 having a fourth stiffness value;
wherein the first spiral cut pattern and the second spiral cut patterns extend through the walled lumen (see at least fig. 7 and par 0043-0044).
Clancy discloses a needle 700, as described above, that fails to explicitly teach a needle comprising a location pattern of grooves within the walled lumen, the grooves extend radially around the walled lumen from a distal end of the tapered tip to a location on the walled lumen proximal from a proximal end of the tapered tip.
However, Hoffman teaches that it is known to provide a needle comprising a location pattern 2059 of grooves within the walled lumen, 

    PNG
    media_image2.png
    156
    361
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    104
    338
    media_image3.png
    Greyscale

the grooves extend radially around the walled lumen from a distal end of the tapered tip to a location on the walled lumen proximal from a proximal end of the tapered tip (see at least figs. 23A-B and par 0080-0081 & 0089).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle of Clancy with a location pattern of grooves within the walled lumen, the grooves extend radially around the walled lumen from a distal end of the tapered tip to a location on the walled lumen proximal from a proximal end of the tapered tip as taught by Hoffman in order to include signature markers that will enhance the visibility of the needle, particularly at the distal tip.
Clancy as modified by Hoffman discloses a needle 700, as described above, that fails to explicitly teach a needle comprising a zone that includes a plurality of dog- bone cut patterns configured to permit flexibility in a first plane, the plurality of dog-bone cut patterns extend through the walled lumen. 
However, Chin teaches that it is known to provide a needle comprising a zone that includes a plurality of dog- bone cut patterns configured to permit flexibility in a first 

    PNG
    media_image4.png
    87
    435
    media_image4.png
    Greyscale

plane, the plurality of dog-bone cut patterns extend through the walled lumen (see at least fig. 18 and par 0047, 0109 & 0115). 
Therefore, since Clancy teaches that other shapes of apertures are contemplated such as, but not limited to, straight lines substantially perpendicular to the longitudinal axis of the cannula (see at least par 0052) and Chin teaches discloses a cannula wherein the shapes of aperture are straight lines substantially perpendicular to the longitudinal axis of the cannula (see at least fig. 18), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle of Clancy as modified by Hoffman wherein the second zone, as taught by Clancy, includes a plurality of dog- bone cut patterns configured to permit flexibility in a first plane, the plurality of dog-bone cut patterns extend through the walled lumen as taught by Chin since Clancy teaches that other shapes of apertures are contemplated such as, but not limited to, straight lines substantially perpendicular to the longitudinal axis of the cannula (see at least par 0052 thereof). 	In regards to claim 3, Clancy discloses a needle 700 wherein the needle 700 is capable of sampling tissue from an airway of a subject (see at least par 0019).
In regards to claim 9, Clancy as modified by Hoffman discloses a needle that fails to explicitly teach a needle wherein the first spiral cut pattern has a scribe pitch ranging from about 0.01 mm to about 0.3 mm, a scribe kerf ranging from about 0.1 mm to about 1 mm, or a combination thereof. However, Chin teaches that it is known to provide a cannula wherein the spiral cut pattern has a scribe kerf ranging from about 0.1 mm to about 1 mm (i.e., slot width of about 0.004” to about 0.020”) (see at least par 0110). Therefore, since Clancy discloses that the cuts may be set at any pitch (see at least par 0046-0047), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy as modified by Hoffman wherein the first spiral cut pattern, as taught by Clancy, has a scribe kerf ranging from about 0.1 mm to about 1 mm as taught by Chin since doing would impart enhanced flexibility to the needle for navigating through tortuous pathways.
In regards to claim 10, Clancy as modified by Hoffman discloses a needle that fails to explicitly teach a needle wherein the second spiral cut pattern has a scribe pitch ranging from about 1 mm to about 10 mm, a scribe kerf ranging from about 0.005 mm to about 1 mm, or a combination thereof. However, Chin teaches that it is known to provide a cannula wherein the spiral cut pattern has a scribe kerf ranging from about 0.005 mm to about 1 mm (i.e., slot width of about 0.004” to about 0.020”) (see at least par 0110). Therefore, since Clancy discloses that the cuts may be set at any pitch (see at least par 0046-0047), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy as modified by Hoffman wherein the second spiral cut pattern, as taught by Clancy, has a scribe kerf ranging from about 0.005 mm to about 1 mm as taught by Chin since doing would impart enhanced flexibility to the needle for navigating through tortuous pathways.
In regards to claim 12, Clancy as modified by Hoffman discloses a needle that fails to explicitly teach a needle wherein the dog-bone cut pattern is generally “H” shaped. However, Chin teaches that it is known to provide a cannula wherein the dog-bone cut pattern is generally “H” shaped (see at least fig. 18 and par 0047, 0108-0109 & 0115). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy as modified by Hoffman wherein the dog-bone cut pattern is generally “H” shaped as taught by Chin since Clancy teaches that other shapes of apertures are contemplated such as, but not limited to, straight lines substantially perpendicular to the longitudinal axis of the cannula (see at least par 0052 thereof); doing would impart enhanced flexibility to the needle for navigating through tortuous pathways.
In regards to claim 13, Clancy as modified by Hoffman discloses a needle that fails to explicitly teach a needle wherein the dog-bone cut pattern has a portion that is generally “U” shaped. However, Chin teaches that it is known to provide a cannula wherein the dog-bone cut pattern has a portion (274, 276) that is generally “U” shaped (see at least par 0109). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy as modified by Hoffman wherein the dog-bone cut pattern, as taught by Chin, has a portion that is generally “U” shaped in order to provide slot ends that are rounded so as to reduce the degree of compression or contact between the slot edges during flexion, which may also reduce the risk of cracking at the end of the slot (see at least par 0109 of Chin).
In regards to claim 14, Clancy discloses a needle 700 wherein the needle 700 has a length that is sufficiently long so that only the distal end of the needle 700 extends from the bronchoscope during tissue sampling (see at least fig. 1 and par 0019).
In regards to claim 15, Clancy discloses a needle 700 wherein the needle 700 has a length that is sufficiently long so that only the fourth zone 798 of the needle 700 extends from the bronchoscope during tissue sampling (see at least fig. 1 and par 0019).
In regards to claim 20, Clancy as modified by Chin discloses a needle 70, as described in above in claim 1, that fails to explicitly teach a needle wherein the grooves of the location pattern of extend through the sharpened edge of the tapered tip. However, Hoffman teaches that it is known to provide a needle wherein the grooves of the location pattern 2059 extend through the sharpened edge of the tapered tip (see at least figs. 23A-B and par 0080-0081 & 0089). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle of Clancy as modified by Chin wherein the grooves of the location pattern of the tapered distal tip extend through the sharpened edge of the tapered tip as taught by Hoffman in order to include signature markers that will enhance the visibility of the needle, particularly at the distal tip.
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (‘580) in view of Hoffman (‘051), Chin (‘871) further in view of Waxman et al. (US 2006/0189891) (“Waxman” hereinafter).
In regards to claim 16, Clancy as modified by Hoffman and Chin discloses a needle 700,  as described above in claim 1, that fails to explicitly teach a needle further comprising wherein the distal tapered tip includes an opening, wherein a second plane defines the opening, and wherein the first plane and the second plane are perpendicular.  However, Waxman teaches that it is known to provide a needle wherein the distal tapered tip includes an opening 93, wherein a second plane defines the opening 93, and wherein the first plane and the second plane are perpendicular (see at least figs. 7C & 7E and par 0072 & 0076-0077). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy as modified by Hoffman and Chin wherein the distal tapered tip includes an opening, wherein a second plane defines the opening, and wherein the first plane and the second plane are perpendicular as taught by Waxman in order to provide a needle that includes a preformed bend that would permit tissue capture from a location on the side of the needle.
In regards to claim 17, Clancy as modified by Hoffman and Chin discloses a needle 700, as described above in claim 16, that fails to explicitly teach a needle further comprising a longitudinal axis, wherein a normal vector of the second plane and the longitudinal axis are unparallel. However, Waxman teaches that it is known to provide a needle further comprising a longitudinal axis, wherein a normal vector of the second plane and the longitudinal axis are unparallel  (see at least figs. 7C & 7E and par 0072 & 0076-0077). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy as modified by Hoffman and Chin further comprising a longitudinal axis, wherein a normal vector of the second plane and the longitudinal axis are unparallel as taught by Waxman in order to provide a needle that includes a preformed bend that would permit tissue capture from a location on the side of the needle.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (‘580) in view of Hoffman (‘051), Chin (‘871) further in view of Darr (US 2013/0035609).
In regards to claim 18, Clancy as modified by Hoffman and Chin discloses a needle 700, as described above in claim 12, that fails to explicitly teach a needle wherein the plurality of dog-bone cut patterns include a first plurality of dog-bone cut patterns and a second plurality of dog-bone cut patterns, wherein the first plurality of dog-bone cut patterns being located 180º from the second plurality of dog-bone cut patterns. However, Darr teaches that it is known to provide a needle 70 wherein the plurality of cut patterns include a first plurality of cut patterns 72 and a second plurality of cut patterns 78, wherein the first plurality of cut patterns 72 being located 180º from the second plurality of cut patterns 78 (see at least fig. 6 and par 0069). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy as modified by Hoffman and Chin wherein the plurality of dog-bone cut patterns, as taught by Chin, include a first plurality, as taught by Clancy, of dog-bone cut patterns, as taught by Chin, and a second plurality, as taught by Clancy, of dog-bone cut patterns, as taught by Chin, wherein the first plurality, as taught by Clancy, of dog-bone cut patterns, as taught by Chin, being located 180º, as taught by Darr, from the second plurality, as taught by Clancy, of dog-bone cut patterns as taught by Chin in order to provide cut patterns that progressively shift along the length of the cannula from one plane of flexibility to another that is perpendicular to the initial plane; thereby achieving different points of linear arrangement.
In regards to claim 19, Clancy as modified by Hoffman and Chin discloses a needle 700, as described above in claim 13, that fails to explicitly teach a needle wherein the plurality of dog-bone cut patterns include a first plurality of dog-bone cut patterns and a second plurality of dog-bone cut patterns, wherein the first plurality of dog-bone cut patterns being located 180º from the second plurality of dog-bone cut patterns. However, Darr teaches that it is known to provide a needle 70 wherein the plurality of cut patterns include a first plurality of cut patterns 72 and a second plurality of cut patterns 78, wherein the first plurality of cut patterns 72 being located 180º from the second plurality of cut patterns 78 (see at least fig. 6 and par 0069). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy as modified by Hoffman and Chin wherein the plurality of dog-bone cut patterns, as taught by Chin, include a first plurality, as taught by Clancy, of dog-bone cut patterns, as taught by Chin, and a second plurality, as taught by Clancy, of dog-bone cut patterns, as taught by Chin, wherein the first plurality, as taught by Clancy, of dog-bone cut patterns, as taught by Chin, being located 180º, as taught by Darr, from the second plurality, as taught by Clancy, of dog-bone cut patterns as taught by Chin in order to provide cut patterns that progressively shift along the length of the cannula from one plane of flexibility to another that is perpendicular to the initial plane; thereby achieving different points of linear arrangement.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 9-10 & 12-20 have been considered but are moot because the new ground of rejection does not rely on any of the combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/Primary Examiner, Art Unit 3791